DETAILED ACTION
Currently claims 1-20 are pending for application 16/435604 filed on 10 June 2019.  All references cited in the IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Each of independent claims 8 and 15 recites “a computer readable medium” which does not limit the medium to non-transitory memory.  The specification sites in paragraph [0006] that the “computer-readable medium may be any apparatus that contain means for storing, communicating, propagating or transporting the program for use, by, or in connection, with the instruction execution system, apparatus, or device.” Thus, the specification does not clearly limit the computer readable medium to non-transitory memory and therefore may include non-transitory signals that lie outside of statutory 

Claims 1-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-7), a machine/system/product (claims 8-20 – i.e., claims 8-20 would fall into this category if the computer readable memory were non-transitory), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts, mental processes, and methods of organizing human activity. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 8, and 15 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
A method, comprising: …; generating a set of cognitive questions representing at least a portion of the activity data;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating question using (activity) data/information.  The mere recitation of a generic computer device to perform this generation of a proposal does not take the claim limitation out of the mental processes groups.
generating an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers;; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating correct and incorrect answers to questions. The mere recitation of a generic computer device to perform this generation does not take the claim limitation out of the mental processes groups. 
dynamically selecting one or more cognitive questions from the set of cognitive questions; - (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of selecting/choosing questions from a set of questions. The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups. 
 … presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of presenting questions (including selected questions) and presentation of a corresponding set of answers. The mere recitation of a generic computer device to perform this presentation does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
mobile computing device … presented by the mobile computing device … the mobile computing device  - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
accessing activity data associated The accessing of data is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … The user interface generated at the mobile device which presents questions and answers and used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component and do not impose a meaningful limit on the judicial exception..  In addition, the function of presenting information is a mere data output step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
None of these four additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer (mobile computing device) implemented method, processing resources as noted above.
accessing activity data associated It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data outputting (presenting information) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of displaying at a user interface are routine and well known (see for example, Nagaratnam et al. (US2019/0. 158477, published 23 May 2019) teach the displaying of personalized psychology cognitive questions ([Figures 1B-1D, 0003]at a user interface for user access authentication in which it is indicated that prior art also performs even if in a less secure manner ([0002]). 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 8 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claim 8, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 15 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble (coordinator agent) is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 15, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 15 does not recite identified elements deemed by the courts as "significantly more”.

Furthermore, regarding the dependent claims 2-7 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
wherein the activity data includes information associated with a user …, the information including location history and calendar data., (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data that are used in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computing components as noted above.
Claim 3:
Step 2A
Prong 1 (Yes):
wherein accessing the activity data further comprises: determining one or more user profile permissions associated with a user of …; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining access permissions.  The mere recitation of a generic computer device to perform this generation of a proposal does not take the claim limitation out of the mental processes groups.
and …, the subset of activity data corresponding to the one or more user profile permissions. (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data that are used, according to permissions, in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform this communication of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device … to the mobile computing device - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
accessing a subset of activity data available to The accessing of data is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing a subset of activity data available to It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 4:
Step 2A
Prong 1 (Yes):
wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps (dynamically) selecting questions according to data and permissions.  The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim does not recite additional elements:
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 3.

Claim 5:
Step 2A
Prong 1 (Yes):
wherein dynamically selecting the one or more cognitive questions further comprises: …;  P201804263US01Page 20 of 25determining a preferred subset of activity data based on the one or more user profile permissions(Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining a preferred set of data/information according to permissions according to data and permissions.  The mere recitation of a generic computer device to perform this determination does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
accessing the one or more user profile permissions …  The accessing of data data/profile permissions is a gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
This additional element does not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing the one or more user profile permissions It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 6:
Step 2A
Prong 1 (Yes):
encrypting the set of cognitive questions in response to generating the set of cognitive questions; and encrypting the answer set for each cognitive question in response to generating each answer set. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of encrypting generated questions and answers (i.e., modifying/encrypting the expression). Alternatively, the steps of encrypting are mathematical steps. The mere recitation of a generic computer device to perform this encryption does not take the claim limitation out the mental processes groups (as well as, alternatively out of the mental processes and mathematical concepts groups).
Prong 2 (No): The claim does not recite additional elements:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 2. 

Claim 7:
Step 2A
Prong 1 (Yes):
determining selection of a correct answer to the selected cognitive question; and generating a reward based on the selection of the correct answer.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining a correct answer and generating a reward based on the correct answer. The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the mental process groups. 
Prong 2 (No): The claim does not recite additional elements:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 4.
Therefore, as a whole claims 2-7 do not recite what have the courts have identified as "significantly more”.

Dependent claims 9-14 which depend from claim 8 are rejected for the same reasons as indicated above, respectively, for claims 2-7.

Dependent claims 16-20 which depend from claim 15 are rejected for the same reasons as indicated above, respectively, for claims 2-6.

In summary, as shown in the analysis above, claims 1-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho-Sub Lee (US 2017/0105666, published 20 April 2017), hereinafter referred to as Lee.

In regards to claim 1, Lee teaches A method, comprising: accessing activity data associated with a mobile computing device;([0044, 0046, 0053] However, the terminal is a non exhaustive example, and it should be understood that the cognitive function test device 100 may be embedded in or interoperate with various digital devices such as, for example, a mobile phone, a cellular phone,…, In an example, the content information generator 110 collects various types of content that the user produces and consumes through various cognitive activities, such as, for example, reading, Writing, speaking, hearing, when using the terminal. The content information generator 110 may generate content information from the collected content., As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmtted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., wherein a cognitive function test device collects/accesses content information generated by a user from user activity at that device (activity data) and stored on a mobile device (for example e-mails or audio or video information).) generating a set of cognitive questions representing at least a portion of the activity data; ([0064, 0087, Figures 1, 5-7] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data).) generating an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers; ([0057, 0058, 0087, Figures 1, 5-7] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer.) dynamically selecting one or more cognitive questions from the set of cognitive questions; ([0064, 0066] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data.)  generating a question interface presented by the mobile computing device, the question interface including the one or more selected cognitive questions and causing presentation of a selected cognitive question from the one or more cognitive questions within a question interface presented at the mobile computing device; ([0029, Figures 5-7] In another general aspect, there is provided a digital device including a touch-sensitive display, a memory con figured to store instructions, and a processor configured to execute the instructions to generate content information from a content of a user, to generate at least one question and answer data based on the content information, to output a question related to the content through the touch-sensitive display, and to evaluate an answer to the question based on the at least one question and answer data., wherein a user interface is provided/generated to the user in the form of a (touch-screen) display which displays the selected questions to the user (with variability of presentational form evident in Figures 5-7) and wherein the terminal that generates this interface can be a mobile device as noted previously (which is also evident in Figures 5-7).) presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question.  ([0069, Figures 5] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user in the form of text or voice. For example, as shown in FIGS. 5 and 6, the question and answer executor 130 displays the question included in the question and answer data on a screen of the terminal in the form of text., wherein the user interface presents a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen especially in Figure 5.) 

Claim 8 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Lee.  It is noted that claim 8 further recites a processor, program instructions, and computer-readable storage which are also found in Lee ([0029]).

Claim 15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Lee.  It is noted that claim 15 further recites a processor, program instructions, and computer-readable storage which are also found in Lee ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, 14, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagaratnam et al. (US2019/0158477, published 23 May 2019), hereinafter referred to as Nagaratnam..

In regards to claim 2, the rejection of claim 1 is incorporated and Lee further teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including … and calendar data.  ([0053, 0058, 0081, Figures 4-6]  As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed. In an example, the question and answer template may be added to or corrected by the user.,In another example, in FIG. 3, a template 320 may be for generating a question having a form that asks for a time at which an important sentence included in content information is heard. For example, the question and answer data generator 120 may apply content information 220 shown in FIG. 2 to the template 320, and generate the question and answer data shown in 420 of FIG. 4., wherein the content/activity data includes an indication of when (calendar data) that content was formed (e.g., time of a hearing or reading activity as shown in Figure 4 or generated such as in the form of an e-mail) but also more specifically wherein the content/activity data itself includes information indicative of the time an event is to occur (calendar data - as seen in Figures 4 and 5) a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen in Figures 4-6.) 
However, Lee does not explicitly disclose … location history… . Although Lee teaches that (mobile device) terminal may have GPS functionality, he does not indicate if any associated location data is accessed.  
However, Nagaratnam, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including location history ….  ([0019, 0024, 0034] As another example , where a user is prompted to select from “ strongly agree ” , “ agree ” , “ neutral ” , “ disagree ” , and " strongly disagree ” to the prompt “ You consider yourself the life of the party , " " strongly agree ” can correspond to an “ extroverted ” score of 100 % , …., In such embodiments , the cognitive psychology processing system 470 can utilize various parsing models to process incoming and / or outgoing content via configured communication channels and / or data collected by or stored on of one or more client devices 454 associated with a user . For example , the cognitive psychology model can utilize input data to the client device or other data collected by the client device , such as text input , voice input , camera input , location data , movement data , usage habits , or other information ., A set of responses corresponding to the set of cognitive psychology questions are received , where the set of responses is generated by the first client device based on input to the user interface received via an input device of the first client device . Cognitive psychology data is generated based on the set of responses, and a cognitive psychology profile associated with the first user is retrieved from a database. An authentication score is calculated based on comparing the cognitive psychology data to the cognitive psychology profile .wherein a cognitive psychology processing system collects location information (location history and movement history data) associated with the user’s activity on a client device (mobile device) such that, it is noted, this and other information extracted from the client device is used to form a user cognitive profile and generate questions to be presented to the user (including questions with displayed multiple-choice answers one of which is known to be correct according to an existing user cognitive psychology profile when applied in a user authentication context).)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Nagaratnam to access location history data from a user mobile device for use in generating sets of questions and answers. The modification would have been obvious because one of ordinary skill would have been motivated to improve the testing/authentication of users in a user cognition modeling/profiling system by generating and presenting questions and a set of answers for each question to the user based on previous client input or collected data, including location or movement data. (Nagaratnam, [0002, 0003, 0024]).

In regards to claim 7, the rejection of claim 2 Lee does not further teach further comprising:  determining selection of a correct answer to the selected cognitive question; and generating a reward based on the selection of the correct answer.  Lee does not teach the provision of a reward in response to a correct answer.
However, Nagaratnam, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches further comprising:  determining selection of a correct answer to the selected cognitive question; and generating a reward based on the selection of the correct answer.  ([0003, 0019, 0035] An authentication score is calculated based on comparing the cognitive psychology data to the cognitive psychology profile . An authentication success notification is transmitted when the authentication score compares favorably to an authentication threshold.,  As another example , where a user is prompted to select from “ strongly agree ” , “ agree ” , “ neutral ” , “ disagree ” , and " strongly disagree ” to the prompt “ You consider yourself the life of the party , " " strongly agree ” can correspond to an “ extroverted ” score of 100 % , …., In addition or alternative to indicating authentication success or failure , the cognitive psychology processing system 470 and / or server system 460 can take additional actions in response to the authentication success or failure . For example , the cognitive psychology processing system 470 and / or server system 460 can take additional action ( s ) to provide or grant access by the client device 454 to the secure resource in response to authentication success., wherein a cognitive psychology processing system computes a score based on comparing user answers to questions (including, in particular answers to questions which include multiple choice answers) to a stored cognitive profile such that a favorable comparison (i.e., correct answer/answers) leads to a positive authentication with the system providing a reward to the user in the form of access.) collects location information (location history and movement history data) associated with the user’s activity on a client device (mobile device) such that, it is noted, this and other information extracted from the client device is used to form a user cognitive profile and generate questions to be presented to the user (including questions with displayed multiple-choice answers one of which is known to be correct according to an existing user cognitive psychology profile when applied in a user authentication context).)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Nagaratnam to grant a reward to the user in response to a correct answer selection. The modification would have been obvious because one of ordinary skill would have been motivated to improve the testing/authentication of users in a user cognition modeling/profiling system by awarding/rewarding access generating on the basis of the selection of correct answers by the user. (Nagaratnam, [0002, 0003]).

Claim 9/8 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Lee and Nagaratnam.  

Claim 14/9 is also rejected because it is just a system implementation of the same subject matter of claim 7/2 which can be found in Lee and Nagaratnam.  

Claim 16/15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Lee

Claims are 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagaratnam, and in further view of Seufert et al. (“Gamification Framework for Personalized Surveys on Relationships in Online Social Networks”, 2013 IEEE/ACM 6th International Conference on Utility and Cloud Computing, 2013, pp. 482-487), hereinafter referred to as Seufert...

In regards to claim 3, the rejection of claim 2 is incorporated Lee and Nagaratnam do not explicitly teach wherein accessing the activity data further comprises: determining one or more user profile permissions associated with a user of the mobile computing device; and accessing a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations such that this leads to a subset of a potential set questions and answers and thereby corresponds to a subset of the content/activity data such as low frequency e-mail data (viz., [0059, 0061, 0064],  In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.0059. In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.,  As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., The criteria for determining the priority for the question and answer data is not limited to the examples described above, and the priority may be determined according to various other standards, without departing from the spirit and scope of the illustrative examples described. For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data.), Lee nonetheless teaches the access of all of the data on the client device (or at least does not teach the explicit exclusion of an access). Nagaratnam likewise does not disclose user profile permissions which control access to information stored on the client device and used by the cognitive psychology system.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein accessing the activity data further comprises: determining one or more user profile permissions associated with a user of the mobile computing device; and accessing a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions. [p. 483, Section IIIC, p. 485, section IVC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions).)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Nagaratnam to incorporate the teachings of Seufert to generate questions and answers using a subset of user activity data in which that subset is accessed according to user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

In regards to claim 4, the rejection of claim 3 is incorporated and Lee further teaches wherein the one or more cognitive questions are dynamically selected based on the … activity data ….  ([0064, 0066] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated.
wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data.)   
However, Lee and Nagaratnam do not explicitly teach subset … and the one or more user profile permissions as previously pointed out.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.  [p. 483, Section IIIC, p. 485, section IVC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app., wherein a subset of user data (facebook user data/activity data) is used to generate (and select dynamically according to changing temporal states of the data or the user characterization) questions for presentation to a user such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Nagaratnam to incorporate the teachings of Seufert to dynamically select questions using a subset of user activity data and profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data from which questions can be selected while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

In regards to claim 5, the rejection of claim 4 is incorporated and Lee does not further teach wherein dynamically selecting the one or more cognitive questions further comprises: accessing the one or more user profile permissions;  P201804263US01Page 20 of 25determining a preferred subset of activity data based on the one or more user profile permissions; determining a frequency of questions based on the one or more user profile permissions; and determining a presentation time for the one or more cognitive questions based on the frequency of questions and the one or more user profile permissions.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations that inherently affect the frequency of the selection of questions related to different content, he does not explicitly teach this function of the determination of a time for presenting that content. 
However, Nagaratnam, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises: … determining a frequency of questions based on the one or more user profile permissions; and determining a presentation time for the one or more cognitive questions based on the frequency of questions and the one or more user profile permissions….  ([0016, 0019, 0020] Returning now to FIG . 1B , user A ' s responses to these questions can be sent to the server system 460 for transmission to the cognitive psychology processing system 470 and / or can be transmitted directly to the cognitive psychology processing system 470 . In some embodiments , the question set is selected and sent to the client device 454 all at once , and the response set is sent to the server system 460 and / or the cognitive psychology processing system 470 all at once , once all questions are answered., As another example , where a user is prompted to select from “ strongly agree ” , “ agree ” , “ neutral ” , “ disagree ” , and " strongly disagree ” to the prompt “ You consider yourself the life of the party , " " strongly agree ” can correspond to an “ extroverted ” score of 100 % , …., FIG . 1C illustrates how the cognitive psychology authentication system 400 can keep track of the psychological characteristics change of the user over time . The cognitive psychology authentication system can collect subsequent data from users , and can use the subsequently collected data to track changes in one or more psychological characteristics and can update the users ' cognitive psychology profiles accordingly. … Users can be periodically asked subsequent questions from the plurality of questions to keep their corresponding cognitive psychology profiles updated to reflect personality or other cognitive psychology changes that differ from that generated based on the initial set of responses . The frequency by which these questions are asked can be configured by the user and / or by the one or more services and / or entities with which the user has an account., wherein a cognitive psychology processing system selects and sends questions and answers for display at a user interface such that the frequency by which these questions are sent is user-specified (based on user profile permissions in which the user gives permission to the cognitive system to issue the questions and answer sets) and such that this also determines a time at least because this process is periodic (i.e., given the occurrence at a given time, the next occurrence is determined based on the frequency) but also, in another sense, because the system can determine how the set of questions are to be presented either at the same time or sequentially with any question in the sequence issued/presented in response to (at the time of) the reception of the answer to the previous question.) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Nagaratnam select sets of questions and answers and present them to the user according to a frequency and associated time based on user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the authentication of users in a user cognition modeling/profiling system by selecting and presenting questions and a set of answers for each question to the user periodically according to the user’s preferences in order to update the user’s cognitive profile. (Nagaratnam, [0002, 0003, 0020]).
However, Lee and Nagaratnam do not explicitly teach accessing the one or more user profile permissions;  P201804263US01Page 20 of 25determining a preferred subset of activity data based on the one or more user profile permissions as noted previously.  
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein dynamically selecting the one or more cognitive questions further comprises: accessing the one or more user profile permissions;  P201804263US01Page 20 of 25determining a preferred subset of activity data based on the one or more user profile permissions…. ([p. 483, Section IIIC, p. 485, section IVC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions which indicate which data the user prefers to allow access to).)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Nagaratnam to incorporate the teachings of Seufert to generate and dynamically select questions and answers using a subset of user activity data in which that subset is accessed according to user preferences expressed in user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to user-selected/preferred personal data while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

Claim 10/9 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Lee, Nagaratnam, and Seufert.  

Claim 11/10 is also rejected because it is just a system implementation of the same subject matter of claim 4/3 which can be found in Lee, Nagaratnam, and Seufert.  

Claim 12/11 is also rejected because it is just a system implementation of the same subject matter of claim 5/4 which can be found in Lee, Nagaratnam, and Seufert.  

Claim 17/16 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/2 which can be found in Lee, Nagaratnam, and Seufert.  

Claim 18/17 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/3 which can be found in Lee, Nagaratnam, and Seufert.  

Claim 19/18 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/4 which can be found in Lee, Nagaratnam, and Seufert.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagaratnam, and in further view of Peterson et al. (US2015/0248841, published 3 September 2015), hereinafter referred to as Peterson.

In regards to claim 6, the rejection of claim 2 is incorporated and Lee and Nagaratnam do not further teach further comprising: encrypting the set of cognitive questions in response to generating the set of cognitive questions; and encrypting the answer set for each cognitive question in response to generating each answer set.  
Lee does not disclose any data encryption. Although Nagaratnam disclose the use of encryption keys for the implementation of services that the user may be using, he does not explicitly disclose that the cognitive question psychology system encrypts the questions and answers that it generates, selects, and presents to the user.  
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches further comprising: encrypting the set of cognitive questions in response to generating the set of cognitive questions; and encrypting the answer set for each cognitive question in response to generating each answer set. ([0030, 0055, 0069, Figure 2] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art.. The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Nagaratnam to incorporate the teachings of Peterson to encrypt the sets of questions and answers in response to their generations. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting the questions and answers (multiple choice) at that database to protect against fraudsters (Peterson, [0002, 0116, Figure 2]).

Claim 13/9 is also rejected because it is just a system implementation of the same subject matter of claim 6/2 which can be found in Lee, Nagaratnam, and Peterson.

Claim 20/16 is also rejected because it is just a computer program product implementation of the same subject matter of claim 6/2 which can be found in Lee, Nagaratnam, and Peterson.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure., 
Hangal et al. (“Personalized Memory Testing for Names Using Email Archives”, https://mobisocial.stanford.edu/papers/brainkdd2014.pdf, 2014, pp. 1-9) teach the generation of questions from email autobiographical memory for testing a user’s memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122